DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 02/08/2021 for 17170102. Claims 1-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities.
Claim 7 recites the alternative term "optionally" which renders the position of the virtual real space object in the virtual room space unclear as there exists ambiguity in determining which alternative limitations are covered by the claim. For application of the prior art of record and for purposes of rejection on its merits, the limitation "a position optionally instructed by the user excluding a displayed position" will be interpreted as "a position [[optionally instructed by the user]] excluding a displayed position".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “image acquiring unit that acquires”, “measuring unit that measures”, “placement consideration article selecting unit that allows”, “generating unit that generates”, “placing unit that decides”, “display controller that displays” in claim 1; “a step of acquiring”, “a step of measuring”, “a step of allowing”, “a step of generating”, “a step of deciding”, “a step of displaying” in claims 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ("image acquiring unit 11 acquires an image obtained by imaging the inside of the room by a user using a device, such as a 3D camera, that acquires space information" [Specification, 0028]; "space measuring unit 12… may be configured by one or a plurality of processors", "space measuring unit 12 measures the space information regarding the room from the image acquired by the image acquiring unit 11. For example, the space measuring unit 12 measures a width between the right and left walls, a ceiling height, and a depth which are dimensions of the room space. The space measuring unit 12 measures the shape and the position coordinate of one or a plurality of articles placed in the room space" [Specification, 0027, 0029]; "virtual object generating unit 16… may be configured by one or a plurality of processors", "virtual object generating unit 16 generates the virtually represented room space and the virtually represented object based on the room image acquired by the image acquiring unit 11 and the space information measured by the space measuring unit 12… virtual object generating unit 16 generates the virtual real space object corresponding to the one or more articles placed in the room based on a subject image of the one or more articles included in the room image acquired by the image acquiring unit 11. The virtual object generating unit 16 extracts the virtual real space object corresponding to the one or more articles placed in the room from the object database 19 to generate the virtual real space object… virtual object generating unit 16 extracts the virtual placement consideration article object corresponding to the placement consideration article selected by the user from the product database 18 to generate the virtual placement consideration article object" [Specification, 0027, 0031]; "layout deciding unit 17 may be configured by one or a plurality of processors", "layout deciding unit 17 decides the virtual placement consideration article object initial position that is a position in which the virtual placement consideration article object is initially displayed in the virtual room space", "the virtual real space object OBJ2-2 is placed at the virtual real space object initial position that is a position in the virtual room space S2, which corresponds to the position in the room space Si of one or more real space objects OBJ1-2 placed in the room space Si, the layout deciding unit 17 places the virtual real space object OBJ2-2 at the virtual real space object initial position" [Specification, 0027, 0057, 0060]; "display controller 15 is configured by a display driver integrated circuit (IC), or the like" [Specification, 0027]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described in the 112(b) discussion of claims 1-20 below, the disclosure does not provide adequate structure to perform the claimed functions of allowing a user to select a placement consideration article. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 4-5, 9, 13, 14, and 19 recites the relative term "optimum" which renders the claim indefinite. The term "optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The placement of the article object has been rendered indefinite by the use of "optimum", because it is not possible to determine how a placement of the article object would be considered optimum in the virtual room space. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "optimum placement" to mean "[[optimum]] placement".
Claim 10 recites the relative term "optimum" which renders the claim indefinite. The term "optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The layout of the article object has been rendered indefinite by the use of "optimum", because it is not possible to determine how a layout of the article object would be considered optimum in the virtual room space. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "optimum layout" to mean "[[optimum]] layout".
As to claim 1, the limitation "placement consideration article selecting unit that allows a user to select a placement consideration article" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of allowing a user to select a placement consideration article is performed by "outputting signals". There is no disclose of any particular structure, either explicitly or inherently, to perform the allowing a selection. The use of the term "outputting" is not adequate structure for performing the allowing because it does not describe a particular structure for performing the function.
As would be recognized by those of ordinary skill in the art, the term "outputting" refers to producing and can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which allowance structure(s) perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claims 2-18 are rejected as being indefinite under 35 U.S.C. 112(b) for failing to remedy the deficiencies of parent claim 1.
As to claim 19, the limitation "a step of allowing a user to select a placement consideration article" as similarly recited as in claim 1 invokes 35 U.S.C. 112(f) and is rejected under 35 U.S.C. 112(b) as being indefinite for reasons similarly described in the discussion of claim 1 above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Meier et al. (US 20100287511 A1).

As to claim 1, Kim discloses a display device [Figs. 1-2, para 0037-0038, device with display] comprising:
an image acquiring unit that acquires an image obtained by imaging an inside of a room [Figs. 1-2, 4A, para 0037, 0041, 0058-0059, 0074, device includes camera structure capturing image of real-world setting (read: room)];
a measuring unit that measures space information regarding the room from the image acquired by the image acquiring unit [para 0037-0038, 0045, 0058, 0062, device includes equivalent processor structure with model generator to estimate shape and dimensions of real-world setting and objects within settings based on captured image];
a placement consideration article selecting unit that allows a user to select a placement consideration article that is an article to be considered for new placement in the room [Fig. 3, para 0055, device includes user input component receiving user selection of product  presented via device display for setting in augmented display of real-world setting, note the limitation "to be considered for new placement in the room" is not being given patentable weight as the terms "to" and "for" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "article" as recited in the claim (see MPEP 2111.04)];
a generating unit that generates, based on the image and the space information [para 0038, 0045, device includes equivalent processor structure performing model generator configured to create augmented display based on captured image and shape/dimension estimator], a virtual room space that is a space virtually representing the inside of the room [Figs. 4A-4B, para 0039, 0056, 0058, 0060-0061, generate geometric planes (read: virtual room space space) of real-world environment setting in augmented display of real-world setting], a virtual real space object virtually representing one or more articles placed in the room [Figs. 4A-4B, para 0058, 0061, generate display of object (read: virtual real space object) existing within real-world setting (read: article placed in room) placed in augmented display of real-world setting], and a virtual placement consideration article object virtually representing the placement consideration article selected by the user by the placement consideration article selecting unit in the virtual room space [Fig. 4B, para 0050, generate display model of selected product in augmented real-world setting];
a placing unit [Fig. 2, para 0040, 0050, 0052, device includes equivalent processor structure operating model interactor configured to augment display of real-world setting with selected product] that decides optimum placement of the virtual placement consideration article object in the virtual room space [Fig. 4B, para 0060-0062, overlay image of product at a desired placement within augmented display of real-world setting, where a placement location desired by the user falls under the broadest reasonable interpretation of the term optimum including favored under a condition], and decides placement of the virtual real space object in the virtual room space [Figs. 4A-4B, para 0058-0059, 0061, create augmented display of real-world setting including objects existing within real-world setting as determined by object dimensions captured in image]; and
a display controller [Fig. 2, para 0037-0038, 0054-0055, device includes equivalent processor structure communicating graphical interface output by display] that displays the virtual room space in which the virtual real space object and the virtual placement consideration article object are placed by the placing unit on a display unit [Figs. 4A-4B, para 0058-0061, device display presents augmented display of real-world setting including object existing within physical environment and image of product within augmented real-world setting at appropriate locations],
wherein in a case where optimum placement of the virtual placement consideration article object is not hindered even though the virtual real space object is placed at a virtual real space object initial position that is a position in the virtual room space corresponding to a position in the room of the one or more articles placed in the room, the placing unit places the virtual real space object at the virtual real space object initial position [Fig. 4B, para 0060-0062, present display of object at location in augmented real-world setting (read: virtual real space object initial position) at location as captured by image of object within real-world setting when image of product fits (read: not hindered) within augmented real-world setting], and in a case where optimum placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the placing unit moves [the virtual placement consideration article object] [Fig. 5B, para 0060, 0067-0069, provide alternate positioning (read: move) of product when selected position is not ideal and conflict (read: hindrance) has been identified between selected position of product and object at location as captured by image within display of augmented real-world setting].
However, Kim does not specifically disclose wherein the placing unit moves the virtual real space object from the virtual real space object initial position.
Meier discloses wherein in a case where optimum placement of [a] virtual placement consideration article object is hindered due to placement of [a] virtual real space object at [a] virtual real space object initial position, the placing unit moves the virtual real space object from the virtual real space object initial position [Fig. 1, para 0047, 0049-0051, remove representation of real table (read: virtual real space object) at table position in captured scenery (read: virtual real space object initial position) when placement of virtual sofa (read: virtual placement consideration article object) collides with and is occluded (read: hindered) by table position, note removal of a representation from a display falls under the broadest reasonable interpretation of the term "move" as consistent with Applicant's specification].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of an object as disclosed by Kim with the movement of a displayed real object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 2, Kim discloses the display device according to claim 1, wherein in a case where optimum placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the placing unit moves [the virtual placement consideration article object] [Fig. 5B, para 0060, 0067-0069, provide alternate positioning of product when selected position is not ideal and conflict has been identified between selected position of product and object at location as captured by image within display of augmented real-world setting].
However, Kim does not specifically disclose the placing unit moves the virtual real space object to an outside of the virtual room space.
Meier discloses wherein in a case where optimum placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the placing unit moves the virtual real space object to an outside of [a] virtual room space [Fig. 1, para 0047, 0049-0051, remove representation of real table at table position in augmented display of captured scenery (read: virtual room space) when placement of virtual sofa collides with and is occluded by table position, note removal of a representation from a display falls under the broadest reasonable interpretation of moving to an outside of a space as consistent with Applicant's specification].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of an object as disclosed by Kim with the movement of a displayed real object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 3, Kim discloses the display device according to claim 2.
However, Kim does not specifically disclose wherein in a case where the virtual real space object is moved to the outside of the virtual room space, the display controller does not display the moved virtual real space object on the display unit.
Meier discloses wherein in a case where the virtual real space object is moved to the outside of the virtual room space, the display controller does not display the moved virtual real space object on [a] display unit [Fig. 1, para 0047, 0049-0051, remove displayed representation of real table at table position in augmented display of captured scenery].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the real world object as disclosed by Kim with the removal of a displayed real object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 4, Kim discloses the display device according to claim 1, wherein in a case where optimum placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the placing unit moves [the virtual placement consideration article object] [Fig. 5B, para 0060, 0067-0069, provide alternate positioning of product when selected position is not ideal and conflict has been identified between selected position of product and object at location as captured by image within display of augmented real-world setting].
However, Kim does not specifically disclose the placing unit moves the virtual real space object in the virtual room space.
Meier discloses wherein in a case where optimum placement of the virtual placement consideration article object is hindered due to placement of the virtual real space object at the virtual real space object initial position, the placing unit moves the virtual real space object in [a] virtual room space [Fig. 1, para 0047, 0049-0051, remove or change position of representation of real table at table position in augmented display of captured scenery (read: virtual room space) when placement of virtual sofa collides with and is occluded by table position, note removal of a representation from a display falls under the broadest reasonable interpretation of the term "move" as consistent with Applicant's specification].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of an object as disclosed by Kim with the movement of a displayed real object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claims 5, 9, 13, and 15, Kim and Meier, combined at least for the reasons above, discloses the display device according to claims 4, 8, 12, and 14, respectively, comprising limitations substantially similar to those recited in claim 2 and are rejected under similar rationale.

As to claim 6, Kim and Meier, combined at least for the reasons above, discloses the display device according to claim 5 comprising limitations substantially similar to those recited in claim 3 and is rejected under similar rationale.

As to claim 7, Kim discloses the display device according to claim 1, wherein the display controller displays the virtual real space object in the virtual room space displayed on the display unit at a position [Figs. 4A-4B, para 0058-0059, 0061, create augmented display of real-world setting (read: virtual room space) including objects existing within real-world setting (read: virtual real space object) as determined by object dimensions captured in image and overlaid by image of product on surface (read: virtual placement consideration article object), note display of product image overlays display of real-world setting and thus display of existing objects exclude a display position of the product image and the limitation "instructed by the user" is not being given patentable weight as the term "optionally" suggests or makes optional and does not require the step to be performed (see MPEP 2111.04)].
However, Kim does not specifically disclose wherein in a case where the position optionally instructed by the user is outside the virtual room space, does not display the virtual real space object on the display unit.
Meier discloses wherein in a case where the position [Fig. 1, para 0047, 0049-0051, remove displayed representation of real table (read: virtual real space object) from position in augmented display of captured scenery (read: virtual room space)].
Kim and Meier are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the real world object as disclosed by Kim with the removal of a displayed real object as disclosed by Meier with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to visualize objects in a real environment without having to physically clear real furniture pieces [Meier, para 0051].

As to claim 8, Kim discloses the display device according to claim 1, further comprising
an article database that stores information regarding one or more articles used for the placement consideration article selecting unit to allow the user to select the placement consideration article [para 0047-0048, 0050, model database stores product model information including product selected by user through user input component],
wherein the placement consideration article selecting unit allows the user to select information regarding any one or more articles from the information regarding the one or more articles stored in the article database [para 0047-0048, 0050, user input through user input component selects product model from product models stored in model database].

As to claim 10, Kim discloses the display device according to claim 8, wherein
the information regarding the article includes information regarding an optimum layout of the article in the virtual room space [para 0045, 0056, 0061-0062, model information includes setting dimensions and geometry used to determine appropriate placement of product objects within augmented display of real-world setting], and
the display controller decides a virtual placement consideration article object initial position in the virtual room space based on the information regarding an optimum layout of the placement consideration article selected by the user [para 0056, 0061-0062, device determines appropriate product location (read: virtual placement consideration article object initial position) within augmented real-world setting based on determined geometry of physical real-world setting and selected product], and
displays the virtual placement consideration article object at the virtual placement consideration article object initial position [Fig. 4B, para 0060-0062, display product image placed at appropriate location within augmented real-world setting].

As to claim 11, Kim discloses the display device according to claim 8, wherein
the article database stores a virtual placement consideration article object corresponding to one or more placement consideration articles [para 0039, model database stores models of products], and
the generating unit extracts a virtual placement consideration article object corresponding to the placement consideration article selected by the user from the article database to generate the virtual placement consideration article object [Fig. 4B, para 0042, 0050, 0060-0061, create augmented real-world setting including stored product model of product selected by user].

As to claim 12, Kim discloses the display device according to claim 1, wherein the generating unit generates the virtual real space object corresponding to the one or more articles placed in the room based on a subject image of the one or more articles included in the image [Fig. 4A, para 0058-0059, 0061, create augmented display of real-world setting including objects existing within real-world setting as determined by object captured in image of real-world setting].

As to claim 14, Kim discloses the display device according to claim 1, further comprising an object database that stores the virtual real space object corresponding to the one or more articles [para 0045-0047, database stores model information characterizing objects within physical environment], wherein the generating unit extracts the virtual real space object corresponding to the one or more articles placed in the room from the object database to generate the virtual real space object [para 0058-0059, 0061, model generator analyzes stored model information for recognized objects existing within real-world setting to create object display within augmented real-world setting].

As to claim 16, Kim discloses the display device according to claim 1, wherein the virtual room space includes a wall, a floor [Fig. 4A, para 0058, 0072, augmented real-world setting includes objects, where objects include wall and floor, note strikethrough indicates non-selected alternatives], 

As to claim 17, Kim discloses the display device according to claim 1, wherein the one or more articles placed in the room include at least one of [Fig. 4A, para 0058-0059, augmented real-world setting includes objects, where objects include cabinet (read: furniture)].

As to claim 18, Kim discloses the display device according to claim 1, wherein the placement consideration article includes a product that can be purchased by electronic commerce [Fig. 4B, para 0060-0061, augmented real-world setting including selected product that may be purchased].

As to claim 19, Kim and Meier, combined at least for the reasons above, Kim discloses a display method executed by a computer [Figs. 2-3, para 0055, device outputs graphical interface], the method comprising: a step of acquiring, a step of measuring, a step of allowing, a step of generating, a step of deciding, and a step of displaying [Figs. 1-2, para 0037-0038, device includes structural elements of camera configured to acquire; user input component configured to allow; and processor configured to measure, generate, decide, and display via display] performing limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 20, Kim and Meier, combined at least for the reasons above, Kim discloses a non-transitory computer readable recording medium storing a display program for causing a computer [Fig. 8, para 0088-0089, memory stores instructions performed by computer] to execute the display method according to claim 19 [see claim 19].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jovanovic (US 20150332509 A1) generally discloses aligning objects within an augmented reality display system.
Kim et al. (US 20180173401 A1) and Mott et al. (US 20170323488 A1) generally electronic shopping systems using augmented reality displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145